       Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

TITLEMAX OF ALABAMA, INC.,               )
                                         )
             Appellant,                  )
                                         )
       v.                                )     CASE NO. 2:20-CV-416-WKW
                                         )               [WO]
LEVIA WOMACK,                            )
                                         )
             Appellee.                   )

                  MEMORANDUM OPINION AND ORDER

      On March 1, 2019, Levia Womack (hereinafter “Debtor”) pawned her 2014

Ford Fusion to TitleMax of Alabama, Inc. (“TitleMax”). Eleven days before the

pawn contract matured, Debtor filed a petition for Chapter 13 bankruptcy in the

Middle District of Alabama. (Doc. # 3-3.) The petition included Debtor’s proposed

plan to repay TitleMax over the 49-month life of the plan. (Doc. # 3-4.) In June

2020, the United States Bankruptcy Court for the Middle District of Alabama denied

TitleMax’s objection to confirmation (Doc. # 3-32) and confirmed Debtor’s Chapter

13 plan (Doc. # 3-31). TitleMax appeals these two decisions, which were explained

in an accompanying memorandum opinion. (Doc. # 3-24.) For the reasons that

follow, the Bankruptcy Court’s decisions (collectively, the “Orders”) are due to be

affirmed.
       Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 2 of 16




                        I. JURISDICTION AND VENUE

      The court has jurisdiction to hear appeals from final orders of the Bankruptcy

Court. 28 U.S.C. § 158(a)(1). The Bankruptcy Court’s orders confirming Debtor’s

Chapter 13 plan and overruling TitleMax’s objection to confirmation both constitute

final orders. See, e.g., In re Tennyson, 611 F.3d 873, 875 (11th Cir. 2010). Venue

is proper because an appeal “shall be taken only to the district court for the judicial

district in which the bankruptcy judge is serving.” 28 U.S.C. § 158(a).

                          II. STANDARD OF REVIEW

      “The district court in a bankruptcy appeal functions as an appellate court in

reviewing the bankruptcy court’s decision.” In re Williams, 216 F.3d 1295, 1296

(11th Cir. 2000). The court reviews the bankruptcy court’s findings of fact under

the clearly erroneous standard and its conclusions of law under the de novo standard

of review. In re Piazza, 719 F.3d 1253, 1260 (11th Cir. 2013) (citation omitted).

“The court may affirm the bankruptcy court’s judgment ‘on any ground that appears

in the record, whether or not that ground was relied upon or even considered by the

court below.’” Perry v. United States, 500 B.R. 796, 798 (M.D. Ala. 2013)

(Watkins, J.) (quoting Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th

Cir. 2007)).




                                          2
        Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 3 of 16




        In the instant case, TitleMax appeals only legal determinations, which are

subject to de novo review. (See Doc. # 5, at 10 (noting that “[t]here are no disputed

factual issues”).)

                               III. BACKGROUND

        Debtor Levia Womack pawned her 2014 Ford Fusion on March 1, 2019.

Pursuant to a valid pawn contract, Debtor pledged title to her Fusion in exchange for

a loan in the amount of $3,792.40. (Doc. # 8-4.) If Debtor failed to repay the loan

by March 31 (the “Maturity Date”), her account entered default, at which time

TitleMax could lawfully take possession of the Fusion. (Doc. # 8-4, at 2:1, 2:7.)

        Prior to the loan’s Maturity Date, Debtor filed a petition for Chapter 13

bankruptcy in the Middle District of Alabama. (Doc. # 3-3.) The proposed plan

called for Debtor to repay TitleMax over the life of the plan. (Doc. # 3-4.) TitleMax

objected, arguing that Debtor’s ability to redeem the vehicle had expired with the

passage of time, causing Debtor to forfeit the vehicle to TitleMax—and, in turn,

causing the Fusion to fall out of the bankruptcy estate. (Doc. # 3-5.)

        On June 9, 2020, the United States Bankruptcy Court for the Middle District

of Alabama issued an opinion that rejected TitleMax’s contentions. (Doc. # 3-24.)

The Bankruptcy Court also overruled TitleMax’s objections (Doc. # 3-11) and

confirmed Debtor’s Chapter 13 plan (Doc. # 3-13). TitleMax timely appealed. (Doc.

# 1.)

                                          3
       Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 4 of 16




                                IV. DISCUSSION

      Chapter 13 of the Bankruptcy Code “enables a debtor with a regular income

to repay all or part of his debts, typically over a three- to five-year period.” In re

Cumbess, 960 F.3d 1325, 1330 (11th Cir. 2020); see generally 11 U.S.C. § 1301, et

seq. Bankruptcy’s basic mechanism relies on the creation of a bankruptcy estate that

includes “all legal or equitable interests of the debtor in property as of the

commencement of the case.” 11 U.S.C. § 541(a)(1). A Chapter 13 plan can then

“modify the rights of holders of secured claims” on property in the estate, with a few

exceptions, ensuring repayment over time. Id. at § 1322(b)(2). Put simply, “a debtor

who proceeds under Chapter 13 may keep his prepetition property but must repay

his creditors over time, generally from what he earns after filing bankruptcy.” Slater

v. United States Steel Corp., 871 F.3d 1174, 1179 (11th Cir. 2017).

      In keeping with this basic process, Debtor, over TitleMax’s objection, sought

to modify TitleMax’s claim to her Ford Fusion. On appeal, TitleMax argues that,

though Debtor’s interests in the Fusion entered the estate, “[t]he vehicle ceased to

be property of the estate” after a statutory redemption period lapsed. (Doc. # 5,

at 45.) TitleMax therefore argues that it owns the Ford Fusion and that Debtor is

unable to modify its claims. (Doc. # 5, at 45.) Accordingly, the instant appeal

centers on the contents of the bankruptcy estate: What interests in the Fusion entered

the bankruptcy estate, and what interests remained over time?

                                          4
        Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 5 of 16




        The bankruptcy estate is a simultaneous product of federal and state law. “It

is clear that [w]hether an interest of the debtors is property of the estate is a federal

question. Nevertheless, the nature and existence of the debtors’ right to property is

determined by looking at state law.” In re Thomas, 883 F.2d 991, 995 (11th Cir.

1989) (internal quotation marks and citations omitted); see also In re Kalter, 292

F.3d 1350, 1353 (11th Cir. 2002); In re Smith, 85 F.3d 1555, 1557 (11th Cir. 1996).

In other words, a property interest is “created and defined by state law,” Butner v.

United States, 440 U.S. 48, 55 (1979); federal bankruptcy law then determines the

status of that interest with respect to the bankruptcy estate.            See, e.g., In re

Northington, 876 F.3d 1302, 1311 (11th Cir. 2017) (“[A]nalyzing a bankruptcy

estate requires two tiers of inquiry, first into the assets of the estate, and then into the

underlying property rights and interests that constitute each asset—first, that is, into

the estate’s contents, and then into the contents of the contents.”); In re Jones, 544

B.R. 692, 700 (Bankr. M.D. Ala. 2016) (“[T]he extent to which a Chapter 13 debtor

may modify the rights of a secured creditor or cram down its collateral depends on

the nature of the debtor’s rights that become property of the estate.”). Here, then,

the threshold inquiry concerns the nature of Debtor and TitleMax’s interests in the

Ford Fusion under state law. Once those interests are identified, federal law takes

over.




                                             5
            Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 6 of 16




   A.            Interests in the Ford Fusion at Time of Debtor’s Petition

        Under Alabama law, title loans are treated as pawn transactions and are

governed by the Alabama Pawnshop Act (“APA”), Ala. Code (1975) § 5-19A-1, et

seq. See, e.g., Complete Cash Holdings, LLC v. Fryer, 297 So. 3d 1223, 1225 (Ala.

Civ. App.), reh’g denied (Oct. 4, 2019), cert. denied (Dec. 13, 2019); see also In re

Jones, 544 B.R. at 697 (“[A] certificate of title to an automobile qualifies as ‘pledged

goods’ such that its offer as security is sufficient to create a transaction subject to

the Alabama Pawnshop Act, even when the pledgor retains possession of the

vehicle.”).      The APA thus governs the agreement at issue here, as TitleMax

acknowledged in its brief. (Doc. # 5, at 13 (“[T]he agreement at issue is . . . governed

by the Alabama Pawnshop Act.”).)

        Debtor entered into a pawnshop agreement with TitleMax on March 1, 2019.

(Doc. # 8-4.)1 Pursuant to the pawn agreement, Debtor “promise[d] to pay lender

. . . due and payable on 03/31/2019 (the “Maturity Date”).” (Doc. # 8-4, at 2:1.)

TitleMax received a “security interest” in the vehicle and title, recorded by a lien on

the title. (Doc. # 8-4, at 2:1.)

        After the Maturity Date, a missed payment would place Debtor’s account in

default, at which point TitleMax could “take possession of the vehicle.” (Doc. # 8-



        1
         The validity of the pawn transaction itself is undisputed. (See, e.g., Doc. # 5, at 13
(“[T]here is no dispute that the agreement at issue is a valid pawn agreement . . . .”).)

                                              6
           Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 7 of 16




4, at 2:7.) Then, thirty days after the Maturity Date—by operation of the agreement

and Alabama law—the unredeemed vehicle would be forfeited, along with absolute

right, title, and interest, to TitleMax. (Doc. # 8, at 2:5.) See also Ala. Code (1975)

§ 5-19A-6 (“Pledged goods not redeemed within 30 days following the originally

fixed maturity date shall be forfeited to the pawnbroker and absolute right, title, and

interest in and to the goods shall vest in the pawnbroker.”). This thirty-day window

is commonly referred to as a “grace period” during which the pledgor may redeem

the item despite being formally in default. During these thirty days, TitleMax could

have possessed, but not sold, the vehicle; Debtor would have retained a right to

redeem the Fusion and a conditional possessory interest. (Doc. # 8, at 2:7.) See also

Ala. Code (1975) at § 5-19A-10 (allowing for redemption or repurchase by the

pledgor for 30 days after the maturity date).2

       Because the Maturity Date had not yet passed, TitleMax held a title lien on

the Ford Fusion. See id. (“A pawnbroker shall have a lien on the pledged goods

pawned for the money advanced and the pawnshop charge owed . . . .”). TitleMax

itself concedes that, on the petition date, it “had a pawnshop lien pursuant to [the

APA].” (Doc. # 9, at 11.) Further, and again pursuant to the explicit terms of the

pawn agreement, TitleMax also received a “security interest” in the pawned vehicle.


       2
        The Maturity Date had not passed when Debtor filed her Petition. But, as is described
below, the changes that would have occurred at the Maturity Date help to clarify the nature of
Debtor’s property interest in the Fusion before the Maturity Date, when the Petition was filed.

                                              7
       Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 8 of 16




(Doc. # 8-4, at 2:1.) That is, TitleMax held “an interest in personal property or

fixtures which secures payment or performance of an obligation.” Ala. Code (1975)

§ 7-1-201. Prior to the contract’s Maturity Date (i.e., absent Debtor’s default),

therefore, TitleMax held both a title lien and a security interest in the Ford Fusion.

See, e.g., In re Jones, 544 B.R. at 698 (“[A] pawn transaction may also qualify as a

security agreement, and a pawnbroker may obtain both a pawnshop lien and a UCC

security interest on the same pledged goods, or collateral, from the same

transaction.”).

      In contrast, because the Maturity Date had not yet passed, Debtor remained

the vehicle’s owner when she filed her petition—a fact that TitleMax readily

concedes. “TitleMax admits that on the petition date, the Debtor was the owner of

the vehicle, and that TitleMax had a pawnshop lien . . . .” (Doc. # 9, at 11 (emphasis

added); see also Doc. # 5, at 24 n.6.) Alabama law supports TitleMax’s admission.

Cf. In re Jones, 544 B.R. at 700 (noting that, “[i]n Alabama, a debtor retains legal

title to personal property securing a creditor’s interest up to the point of default, but

upon default the debtor’s legal title passes to the secured creditor” (citing In re Lewis,

137 F.3d 1280, 1283–84 (11th Cir. 1998)). Under Alabama law and by TitleMax’s

own acknowledgment, therefore, Debtor owned the Fusion when she filed her

bankruptcy petition. Her ownership interest in the vehicle entered the bankruptcy

estate, along with her right to redeem it. See, e.g., In re Lewis, 137 F.3d at 1284

                                            8
       Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 9 of 16




(noting that a party’s interests in a pawned automobile became “property of the estate

. . . at the commencement of the case”).

   B. Treatment of Interests by the Bankruptcy Code

      TitleMax argues that the Ford Fusion, and any of Debtor’s claims to it, ceased

to be property of the estate after a statutory redemption period expired. (Doc. # 5,

at 7.) Debtor disagrees (Doc. # 8, at 21), as did the Bankruptcy Court (Doc. # 3-24,

at 11). Beneath the parties’ divergent views is the complex interplay between the

APA and the Bankruptcy Code.

      Various provisions of the Bankruptcy Code might apply to interests in a

pawned vehicle that have entered a bankruptcy estate.             See generally In re

Northington, 876 F.3d at 1306.         In general, the Bankruptcy Code defines a

bankruptcy estate as including “all legal or equitable interests of the debtor in

property as of the commencement of the case,” 11 U.S.C. § 541(a)(1), which is the

date that the debtor’s petition is filed. See, e.g., In re Northington, 876 F.3d at 1309

(“As used in Section 541(a)(1), the term ‘commencement’ means the date on which

the debtor filed his bankruptcy petition.”). More particularly, a Chapter 13 plan can

“modify the rights of holders of secured claims, other than a claim secured only by

a security interest in real property that is the debtor’s principal residence . . . .” 11

U.S.C. § 1322(b)(5). At first blush, the parties’ competing interests in the Ford

Fusion appear to be governed by this section: at the commencement of the case,

                                           9
      Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 10 of 16




Debtor held legal title (in addition to a right to possess), while TitleMax retained a

“security interest” in the vehicle.

      TitleMax argues that a distinct provision of the Bankruptcy Code applies. As

the Eleventh Circuit recently noted, the entire bankruptcy estate does not necessarily

freeze when the petition is filed. Instead, it “can, in certain circumstances, expand

or contract in accordance with the operation of underlying state-law property rules.”

In re Northington, 876 F.3d at 1314. One such circumstance is governed by 11

U.S.C. § 108, which provides that:

      (b) Except as provided in subsection (a) of this section, if applicable
      nonbankruptcy law, an order entered in a nonbankruptcy proceeding,
      or an agreement fixes a period within which the debtor or an individual
      protected under section 1201 or 1301 of this title may file any pleading,
      demand, notice, or proof of claim or loss, cure a default, or perform any
      other similar act, and such period has not expired before the date of the
      filing of the petition, the trustee may only file, cure, or perform, as the
      case may be, before the later of—

             (1) the end of such period, including any suspension of such
             period occurring on or after the commencement of the case; or

             (2) 60 days after the order for relief.

11 U.S.C. § 108(b). Thus, statutory periods governed by § 108(b) (for, e.g., the

curing of a default) are extended for a limited period of time. After the extended

period expires, the underlying asset is at risk of falling out of the bankruptcy estate,

including by the mere passage of time, if the estate no longer retains a property

interest in it. See generally In re Northington, 876 F.3d at 1313–15.

                                           10
      Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 11 of 16




      These two provisions clearly counsel different paths for the estate at issue

here. If the estate’s property interests in the Fusion fell within the purview of

§ 108(b), then they would have remained in the estate for only the statutorily limited

period of 60 days. See id. (describing the impact of § 108(b) on a pawned vehicle

that was not redeemed and that therefore fell out of the bankruptcy estate). They

therefore could not have been subsequently modified by Debtor’s Chapter 13 plan.

See id.; see generally In re Jones, 544 B.R. at 701 (noting that “the debtor cannot

modify the rights of the secured creditor under § 1322(b)(2) if the debtor has lost

legal title to the collateral and the secured creditor objects to such treatment”). On

the other hand, if Debtor’s ownership interest stayed in the estate, then TitleMax’s

corresponding interests remained modifiable under the more general provisions of

§ 1322(b).

      The Eleventh Circuit recently clarified the reach of § 108(b) in Northington,

a case on which TitleMax relies. In Northington, a debtor (Mr. Wilber) pawned his

Charger and went into default. See In re Northington, 876 F.3d at 1306. The debtor

thus found himself in a “grace period” comparable to that provided by Alabama law.

See id. During that grace period (and after the relevant maturity date), he filed a

Chapter 13 petition. See id.

      The Northington court concluded that § 108(b) governed Wilber’s rights in

the Charger once those rights entered the estate. It noted that, “following his loan’s

                                         11
      Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 12 of 16




maturity date, [the debtor] had a conditional right to possess the Charger as well as

a right to redeem it during the statutory period.” Id. at 1315. Those two rights—the

conditional right to possess and the right to redeem—became property of the estate,

and they were extended beyond the initial 30-day grace period by § 108(b). Id. “But

after the expiration of the prescribed period, Wilber had no rights in the car,

possessory or otherwise.” Id.

      Importantly, the Eleventh Circuit concluded that the inquiry hinged upon the

nature of the “estate’s constituent property interests”: “If an asset is by its state-law

nature static, then it remains so in the bankruptcy estate. If, by contrast—as is often

the case—state law imbues an estate asset with a sort of internal dynamism, then that

characteristic will follow the asset into the estate.” Id. at 1314. And the interests

initially retained by Wilber’s bankruptcy estate—a “conditional right to possess”

and a “right to redeem,” id.—were indeed dynamic: both could be converted to a

more substantial and permanent right, ownership, only by the affirmative act of

redemption. Cf. In re Bramlett, 483 B.R. 244, 246 (Bankr. N.D. Ala. 2012) (noting

that “a debtor must take ‘affirmative steps’ in the Eleventh Circuit to exercise the

right of redemption”). Unlike those interests, legal title had passed to the creditor

before the commencement of the bankruptcy case. See generally In re Jones, 544

B.R. at 700 (noting that “upon default the debtor’s legal title passes to the secured

creditor” (citing Lewis, 137 F.3d at 1283–84)).

                                           12
      Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 13 of 16




      The Eleventh Circuit provided an additional example of an interest imbued

with such “internal dynamism”: an option contract. “If the debtor fails to exercise

the option in accordance with state law, then the right to buy disappears.” In re

Northington, 876 F.3d at 1315. Thus, without action by a debtor within the relevant

period (as extended by § 108(b)), any right to consummate that option contract

would expire, and the option contract would fall out of the estate.              See id.

Northington thus provides two guideposts for the types of dynamic assets that can,

with the passage of time, fall out of the bankruptcy estate: an option contract and a

conditional right to possess and redeem.

      In the instant case, however, the estate’s “constituent property interest[],” In

re Northington, 876 F.3d at 1314, is distinct, and thus it demands a different result.

Debtor Womack, unlike her counterpart in Northington, retained more than a

conditional right to possess and a right to redeem at the time she filed her Petition.

As TitleMax concedes, “on the petition date, the Debtor was the owner of the

vehicle,” not its mere possessor. (Doc. # 9, at 11.) This difference is critical:

Debtor’s ownership interest lacked the dynamism that would cause it to leave the

estate over time.

      Nonetheless, TitleMax argues that Northington extends to cases, like the

instant appeal, in which a petition is filed before a pawn agreement’s maturity date.

(See, e.g., Doc. # 5, at 20 (arguing that Northington is not limited to “situations where

                                           13
        Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 14 of 16




the pawn had matured prior to the date of the bankruptcy petition”).) But this

approach would wrongly render the date of default irrelevant with respect to the

bankruptcy estate—and therefore would fail to recognize that the parties’ property

interests change when that date passes.3 In truth, a debtor’s interests in a pawned

vehicle, and the corresponding interests of the creditor, transform when that debtor

defaults.4 Under Alabama law, after a pawn agreement has matured and a debtor

defaults, the debtor retains “a conditional right to possess” and a “right to redeem”

her vehicle. Cf. In re Northington, 876 F.3d at 1315 (describing comparable

phenomenon under Georgia’s pawn law). But before the maturity date, as TitleMax

conceded in the instant case, the debtor remains the vehicle’s owner. (Doc. # 9, at

11 (admitting that, “on the petition date, the Debtor was the owner of the vehicle”).)



       3
          TitleMax argues that “[t]here is no basis in Alabama (or Eleventh Circuit) law for
distinguishing pre- and post-maturity positions in the bankruptcy context.” (Doc. # 9, at 10.) As
noted above, this position ignores the changes in property interests that occur on the maturity date
of a pawn agreement. Moreover, beyond disregarding the shift in the underlying property interests,
TitleMax’s arguments risk rendering a contractual provision superfluous—namely, the provision
indicating that the account will be in default if payment is not timely made. (Doc. # 8-4, at 2:7.)
But “[a] cardinal rule of contractual construction is that, ‘[s]ince an agreement is interpreted as a
whole, it is assumed in the first instance that no part of it is superfluous.’” Reynolds v. Ala. Dep’t
of Transp., 955 F. Supp. 1441, 1447 (M.D. Ala. 1997) (Thompson, J.) (citation omitted).
       4
          As noted above, the date of default plays a significant role in the creditor-debtor
relationship under Alabama law. Cf. In re Jones, 544 B.R. at 700 (noting that title passes to a
secured creditor “upon default”). The Eleventh Circuit, reviewing Alabama law, has also noted
the importance of the date of default in the “closely-related law of conversion.” In re Lewis, 137
F.3d at 1283 (“The court of civil appeals . . . has stressed that ‘[u]pon a debtor’s default, title and
right of possession pass to the creditor.’” (citation omitted)). In contrast, TitleMax’s arguments
wrongly suggest that the date of default merely triggers the relevant “grace period”—and, by
extension, that no change in the debtor-creditor relationship occurs at the date of default itself.

                                                  14
      Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 15 of 16




Debtor’s ownership of the Fusion therefore entered the estate. Once it did, it could

not be reduced, by the mere passage of time, into the conditional and time-limited

rights of the sort described in Northington. It is thus not subject to expiration under

§ 108(b).

      When she filed her petition, then, Debtor owned her Ford Fusion and her right

to redeem, both of which entered and remained in the bankruptcy estate. TitleMax

held a secured claim.      Accordingly, TitleMax’s claims must be governed by

§ 1322(b)(2), which allows a Chapter 13 plan to “modify the rights of holders of

secured claims, other than a claim secured only by a security interest in real property

that is the debtor’s principal residence . . . .” Debtor’s Chapter 13 plan utilized this

statutory power and modified TitleMax’s claim. The Bankruptcy Court properly

confirmed it.

                                 V. CONCLUSION

      The Bankruptcy Court correctly characterized Debtor’s interests in the

Fusion, which passed into the estate at the filing of her petition, and the

inapplicability of § 108(b) to their resolution. Because the entirety of TitleMax’s

appeal hinges on these questions, the appeal does not avail.

      Having conducted a de novo review of the bankruptcy court’s legal

conclusions, the court finds that the Bankruptcy Court’s Orders confirming Debtor’s

Chapter 13 plan (Doc. # 3-31) and overruling TitleMax’s objection to confirmation

                                          15
      Case 2:20-cv-00416-WKW Document 11 Filed 04/09/21 Page 16 of 16




(Doc. # 3-32) were correct. Therefore, it is ORDERED that the decisions of the

bankruptcy court are AFFIRMED.

     An appropriate judgment will be entered.

     DONE this 9th day of April, 2021.

                                           /s/ W. Keith Watkins
                                    UNITED STATES DISTRICT JUDGE




                                      16
